NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL

                                             OF FLORIDA

                                             SECOND DISTRICT


KAREN URBANIK,                              )
                                            )
               Appellant,                   )
                                            )
v.                                          )       Case No. 2D17-1826
                                            )
DEEP LAKE OPS, LLC, a Florida limited       )
liability company; BLUE SPOON, LLC, a       )
Florida limited liability company; BRIAN W. )
JONES, individually; MICHELLE A. JONES,)
individually; and MICHAEL URBANIK,          )
                                            )
               Appellees.                   )
                                            )

Opinion filed June 20, 2018.

Appeal from the Circuit Court for Collier
County; James Shenko, Judge.

Casey K. Weidenmiller and Jessica F. Tolin
of Woods, Weidenmiller, Michetti, Rudnick
& Galbraith, PLLC, Naples, for Appellant.

Andrew J. Wozniak of Wood, Buckel &
Carmichael, Naples, for Appellee Deep
Lake Ops, LLC.

No appearance for remaining Appellees.

PER CURIAM.

              Affirmed.

BLACK, SLEET, and SALARIO, JJ., Concur.